t c memo united_states tax_court cane creek sportsman's club inc petitioner v commissioner of internal revenue respondent docket no filed date james f hooper and paul r chamblee officers for petitioner marshall r jones and shuford a tucker jr for respondent memorandum opinion fay judge respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure unless other- wise indicated petitioner seeks to have its separate existence disregarded and its realized gain on the sale of certain improved land treated as income taxable to a partnership because its incorporators believed that they had created a partnership not a corporation no issue has been raised as to respondent's determinations that petitioner's basis in the property was dollar_figure and that the sale resulted in a taxable gain in the amount of dollar_figure some of the facts have been stipulated by the parties and are so found the stipulation of facts filed by the parties and the accompanying exhibits are incorporated herein by this reference background petitioner was incorporated under the laws of the state of alabama on date the corporate charter contained a broad statement of purposes including to acquire lands to improve develop and manage real_estate to hold stock to borrow or lend money and to mortgage sell lease or otherwise dispose_of any lands the charter also states that petitioner's duration was perpetual at the time of incorporation petitioner's total authorized stock was worth dollar_figure divided into shares of common_stock with a par_value of dollar_figure per share originally six shareholders owned stock in petitioner including james f hooper hooper and paul r chamblee chamblee each of the six original share- holders owned two shares of common_stock under petitioner's bylaws a shareholder could transfer his interest to an outsider only after having offered such shares to petitioner at market_value in one shareholder sold his stock to the remaining five shareholders one year later another shareholder sold his stock to the remaining four finally in two more shareholders sold their stock to hooper and chamblee leaving each a 50-percent owner of petitioner pursuant to its bylaws petitioner's business and property would be managed by a board_of directors elected by the shareholders the board in turn would delegate managerial duties to corporate officers by electing a president vice president and secretary-treasurer the officers' main function would be to oversee the corporation's daily affairs including authorizing written contracts of the corporation signing all stock certificates keeping minutes of all proceedings and safeguarding the corporation's moneys both hooper and chamblee have served on petitioner's board_of directors since during hooper also acted as president and together with chamblee executed the petition in this case on the corporation's behalf at the time of its incorporation petitioner acquired approximately acres of land improved with a cabin the shareholders used the cabin as a private hunting lodge during the years through on date days after incorporation the six original shareholders signed an agreement stating that the property would be used by the six original and sole owners and partners of the hunting club and their immediate families as a recreational facility only the agreement also states that none of the six will make or produce a product nor sell his shares or hunting rights to outsiders and if at any time one of the six partners wishes to withdraw from the partnership he must sell his shares to the other partners only petitioner secured an employer_identification_number and filed corporate federal_income_tax returns on form_1120 for through on its federal_income_tax returns petitioner depreciated the cabin and reported net_income for the years through and chamblee never reported any share of petitioner's net_income on his personal federal_income_tax returns on date petitioner sold the property to champion international corporation champion for dollar_figure on date petitioner was dissolved that same year its last annual report was filed with alabama's secretary of state's office the sale in was reported on petitioner's federal_income_tax return showing no gain because petitioner reported both the sales_price and adjusted_basis of the property as dollar_figure during its life petitioner did not rent or lease the property to others it did not keep books maintain a bank account or hold regular meetings using personal checks and cash petitioner's shareholders covered the expenditures_for repairs and improvements made on the property respondent determined in the notice_of_deficiency that petitioner must include the gain of dollar_figure from the sale of the property in its income but that it was entitled to deduct an unused loss carryover from of dollar_figure discussion respondent's determination that petitioner must report its realized gain on the sale of property is presumed to be correct and petitioner has the burden of proving otherwise rule a 290_us_111 hooper and chamblee as officers of petitioner argue that they did not intend to incorporate petitioner and did not know until that a lawyer friend had in fact incorporated it they contend that petitioner was not a business venture and its corporate existence should therefore be disregarded state law determines whether a corporation has been organized see 66_tc_710 27_tc_137 affd 250_f2d_429 10th cir sec_301_7701-1 proced admin regs federal_law on the other hand determines how the entity is to be taxed see 269_us_110 412_f2d_233 stoody v commissioner supra pincite sec_301_7701-1 proced admin regs under alabama law a corporation exists when the articles of incorporation are filed ala code sec 10-2b-2 a petitioner's certificate of incorporation was filed with the proper authorities in alabama on date thus peti- tioner began to exist on that date as a separate body authorized to do business in alabama although the state of alabama has conferred the label of corporation on petitioner that does not per se control its status for federal tax purposes see sec_301_7701-1 proced admin regs which holds open the possibility that a state-chartered corporation could also be classified a_trust for federal tax purposes sec_7701 defines the term corporation to include associations joint-stock companies and insurance_companies oftentimes definitional problems arise where an entity without a 1the cited federal tax regulation makes clear that it defers to local law to determine the rights and obligations that members of an organization have among themselves and with third parties state corporate charter possesses the attributes of a corporation so as to be treated as one for federal tax purposes in this case however we have before us an incorporated entity wishing to disavow that form we shall not disregard a corporation for federal tax purposes if either the corporation was formed for business purposes or its creation is followed by the carrying on of business activity see 319_us_436 petitioner's tax existence under federal_law is established if either test is satisfied see carver v united_states supra pincite rarely is a corporation's tax identity ignored unless it is a sham see 699_f2d_450 8th cir affg 78_tc_458 66_tc_12 affd without published opinion 553_f2d_94 2d cir hooper and chamblee argue that petitioner conducted no business activity--that it merely held naked record title to the property and therefore it never was a business venture we disagree and find under the second part of the moline properties inc test that petitioner actually engaged in business 2we offer no opinion as to whether the first part of the test under 319_us_436 is also satisfied only a minimal amount of business activity is required to meet the second prong of the moline properties inc test see 431_f2d_227 5th cir 316_f2d_710 5th cir we believe that the formation of petitioner was followed by business activity in the ordinary meaning see 144_f2d_466 2d cir petitioner's activity began with the adoption of bylaws the election of officers and directors and the issuance of stock it included petitioner's buying and selling the property in question securing an employer_identification_number filing corporate federal_income_tax returns taking depreciation_deductions on the hunting lodge and reporting net_income indeed for most of the years in which petitioner filed federal_income_tax returns it reported having income under these circumstances we find that petitioner was active enough to justify holding that it did engage in business the absence of books and a bank account and the failure to hold corporate meetings are not decisive on that question see 150_f2d_334 2d cir affg in part and revg in part a memorandum opinion of this court dated date the decision to recognize or not to recognize the tax identity of a corporation depends upon what the corporation does 3the record however contains no evidence as to the source of that income not what it is called how many or how few own it or how they regard it carver v united_states supra pincite hooper and chamblee among others created petitioner for their joint advantage real and substantial benefits inured to petitioner's shareholders including the privilege of limited_liability the opportunity to continue petitioner's existence in the event of a shareholder's death or withdrawal the ability of petitioner to hold title to and sell property and the ability of each individual shareholder to transfer his ownership_interest in petitioner under the internal_revenue_code taxpayers are free to arrange their affairs as they choose however having made that choice they must accept the resulting tax consequences whether fully contemplated or not see 417_us_134 because taxpayers may select the form in which they do business the choice of entity is generally binding 692_f2d_97 10th cir see also 730_f2d_718 11th cir whatever the purpose may have been in choosing to incorporate petitioner so long as that purpose is the equivalent of business activity or is followed by the corporation's carrying on business the corporation remains a separate taxable entity see moline properties inc v commissioner supra pincite we hold that the shareholders did in fact use petitioner to such an extent that its separate identity must be recognized we sustain respondent's determination in the notice_of_deficiency that the sale of the property in resulted in a taxable gain to petitioner in the amount of dollar_figure and that petitioner is entitled to a net_operating_loss_carryover from in the amount of dollar_figure to reflect the foregoing decision will be entered for respondent
